DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 02/07/2021 has been entered. Claims 1-34 remain pending in the application. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 14, 16, 18, 19, 25, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US-20050221279-A1) henceforth Carter, and in view of Dunn et al. (US-9592539-B2) henceforth Dunn.
Regarding claim 1, Carter teaches an apparatus for detecting whether a liquid comprising one or more improper substances or improper amounts of one or more substances ("improper fluid") has been added to a system ([0004] specifically recites that the chemical sensor can detect a ligand or analyte of interest) 5comprising: 
a sample material (referred to as an optical array) that is altered if the improper fluid contacts the sample material, wherein said alteration is due to characteristics of the improper fluid at the time it is added to the system ([0014], which specifically recites 
	and 10a sensor capable of detecting whether the sample material has been altered ([0015], which specifically recites a method to produce a chemical sensor).
It is being interpreted that the ligand or analyte of interest can encompass the one or more improper substances in the liquid. Carter does not teach a system for removing support material from and/or smoothing a surface of a part made by additive manufacturing (the “AM part”). 
However in the analogous art of support removal, Dunn teaches a system for the removal of support material. 
Specifically, Dunn teaches a system for removing support material from and/or smoothing a surface of a part made by additive manufacturing (the “AM part”) (the Abstract recites an automated cleaning system to remove the support structure from a three-dimensional model). It would have been obvious to one skilled in the art as of the effective filing date to combine the sample material and sensor taught by Carter with the system of removing support material of Dunn in order to enable the user to determine if the fluid being used to remove the support material is compromised. 
Regarding claims 2 and 18, the combination of Carter and Dunn teach the apparatus of claim 1 and system of 14. Carter further teaches a translucence of the sample material is altered if the improper fluid contacts the sample material ([0069] recites “Electromagnetic energy, typically optical, is transmitted to a sensing site to detect optical changes in the indicator chemistry.”).
Regarding claim 3, the combination of Carter and Dunn teach the apparatus of claim 2 as stated above. Carter further teaches wherein said sensor includes a light detector ([0071] recites “The spectrally filtered light from the sensing region can be detected using photosensitive detectors such as photodiodes or photomultiplier tubes.”) 
Regarding claims 4 and 19, Carter and Dunn teach the apparatus of claim 2 and system of claim 18. Carter further discloses the sensor includes a light source (referred to as illumination source 23) positioned on a first side 15of the sample material, and a light detector (referred to as image vision system 8) positioned on a second side of the sample material ([0032], [0033], Figure 1).
Regarding claims 5 and 16, Carter and Dunn teach the apparatus of claim 1 and system of 14. Carter further teaches wherein the sample material is capable of chemically reacting with the improper fluid ([0014] recites that the light energy absorbing dyes have optical characteristics change in response to a target ligand or analyte of interest). 
Regarding claim 14, Carter teaches:
	a detector capable of detecting whether a liquid comprising an improper substance or improper amount of a substance ("improper liquid") has been added to the system, said detector having:
	a sample material that is altered if contacted by the improper liquid;
	and a sensor capable of detecting if the sample material has been altered. 
Carter does not teach a system for removing support material from and/or smoothing the surface of a part made by additive manufacturing (the “AM part”). 

Specifically, Dunn teaches a system for removing support material from and/or smoothing a surface of a part made by additive manufacturing (the “AM part”) (the Abstract recites an automated cleaning system to remove the support structure from a three-dimensional model). It would have been obvious to one skilled in the art as of the effective filing date to combine the sample material and sensor of Carter with the system of removing support material of Dunn in order to enable the user to determine if the fluid being used to remove the support material is compromised.
Regarding claim 25, Carter teaches a method for detecting whether a liquid comprising one or more improper substances or improper amounts of one or more substances (“improper fluid”) comprising:
providing a sample material (optical array) that is altered if the improper fluid contacts the sample material, wherein said alteration is due to characteristics of the improper fluid at the time it is added to the system ([0014] recites that indicator chemistries are placed on an optical array and to spectrally monitor changes with absorption spectroscopy for the detection and/or quantification of a target ligand or analyte);
and providing a sensor capable of detecting whether the sample material has been altered ([0015] recites that the present invention is directed to a method of producing a chemical sensor);  
using the sensor to detect that the sample material has been altered.

In the analogous art of removing support material, Dunn teaches a system for removing support material. 
Specifically, Dunn teaches a system for removing support material from and/or smoothing a surface of a part made by additive manufacturing (the “AM part”) (the Abstract recites an automated cleaning system to remove the support structure from a three-dimensional model). It would have been obvious to one skilled in the art as of the effective filing date to combine the sensor and use of the sensor to detect changes in the sample material (taught by Carter) with the system of support removal (taught by Dunn) for the benefit of allowing the user to know if there is an improper fluid present. 
Regarding claim 26, the combination of Carter and Dunn teach the method of claim 25. Carter further teaches using the sensor to detect includes detecting a translucence of the sample material ([0014] recites “Each indicator chemistry can contain one or more light energy absorbing dye(s) whose optical characteristics change in response to a target ligand or analyte of interest”).  
Regarding claim 29, Carter and Dunn teach the method of claim 25. Carter further teaches that the chemical sensor has indicator chemistries that can optically change due to a detected ligand or analyte ([0015]). Further, the indicator chemistry can contain light energy absorbing dyes where their optical characteristics change when put into contact with a target . 
Claims 6, 7, 15, 17, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US-20050221279-A1) and Dunn (US-9592539-B2)  as applied to claims 1 and 14, and further in view of Dautova et al. (US-20160067779-A1) henceforth Dautova.
Regarding claims 6 and 15, Carter and Dunn teach the apparatus of claim 1 and the system of claim 14. In addition, Dunn does teach where if a lid sensor detects that the lid is not on all the way, it can stop the support removal process ([0065]).  The combination of Carter and Dunn do not teach a device that prevents the system from operating or provides a notification, or both, if the sensor detects that the sample material has been altered. 
In the analogous art of detecting a contaminant within an additive manufacturing system, Dautova teaches a powder contamination detection system. 
Specifically, paragraph [0025] recites “For each potential contaminant, there may be multiple instantaneous, peak, and/or cumulative thresholds which will trigger a corresponding response by additive manufacturing system…” It would have been obvious to one skilled in the art as of the effective filing date to modify the apparatus and system of Carter and Dunn by incorporating the teaching of Dautova (to incorporate a controller for detecting contamination that will provide a notification if the sample material has been altered during the removal process) for the benefit of enabling the operator can take the necessary precautions.  
Regarding claims 7 and 17, it is understood that an electronic circuit electrically coupled to the sensor, the electronic circuit being capable of preventing the system from removing support material from and/or smoothing a surface of the AM part if the sensor detects that the 
Dunn teaches a controller which is in signal communication with various other components including a temperature sensor to direct control of the system during support removal ([0067]). Dunn also teaches a lid sensor where the sample removal process would be paused if the lid is not fully closed ([0065]). 
Carter and Dunn do not teach an electronic circuit being capable of preventing the system from removing support material from and/or smoothing a surface of the AM part if the sensor detects that the sample material has been altered. 
However in the analogous art of contamination detection systems for additive manufacturing parts, Dautova teaches a contamination detection system. 
Specifically, Dautova teaches that the contamination detection system includes controllers for recording and analyzing cumulative and peak contamination data ([0023]). Therefore, it would have been obvious to one skilled in the art as of the effective filing date to modify the apparatus and system of Carter and Dunn by replacing the control system of Dunn with the control system of Dautova for the benefit of receiving contamination data during the removal process to pause operations for the benefit of the user being able to know when an improper fluid has been added and take the necessary precautions. 
Regarding claim 32 and 33, Carter and Dunn teach the method of claim 25. Carter and Dunn do not teach preventing the system from operating or provides a notification, or both, if the sensor detects that the sample material has been altered. Dunn does teach where if a lid 
In the analogous art of detecting a contaminant within an additive manufacturing system, Dautova teaches a powder contamination detection system. 
Specifically, paragraph [0025] recites “For each potential contaminant, there may be multiple instantaneous, peak, and/or cumulative thresholds which will trigger a corresponding response by additive manufacturing system…” It would have been obvious to one skilled in the art as of the effective filing date to modify the method of Carter and Dunn by replacing the control system of Dunn with the control system of Dautova for the benefit of providing a notification and using that notification if the sample material has been altered so the support removal process can be paused while the operator can take the necessary precautions.  
Claims 8, 9, 20, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US-20050221279-A1) and Dunn (US-9592539-B2) as applied to claims 1 and 14, and further in view of Wenner (US-7112752-B1) and Harish (US-7980145-B2).
Regarding claims 8 and 20, Carter and Dunn teach the apparatus of claim 1 and the system of claim 14. Carter and Dunn do not teach where the alteration of the sample material is by degrading or dissolving the sample material when it contacts the improper fluid. 
However, in the analogous art of dissolving materials, Wenner teaches an insulator that is dissolves in a specific environment. 
Specifically, Wenner teaches the alteration of the sample material (referred to as insulating element 7) is a degrading or dissolving of the sample material caused by contact with 
It is being interpreted that the improper liquid cannot be distinguished by pH, preventing the insulating material from dissolving, one could use KOH. In the analogous art of sensor devices and Harish teaches a substrate that is dissolved by a chemical etching process with KOH ([0051]). It would have been obvious to one skilled in the art as of the effective filing date to modify apparatus and system taught by Carter and Dunn such that the sample material (as taught by Carter) is replaced with the dissolvable insulator (as taught by Wenner), and to further modify the dissolvable insulator such that the substrate can be dissolved by KOH (as taught by Harish), for the benefit of the sample material dissolving when a particular fluid of interest is introduced. 
Regarding claim 9, Carter and Dunn teach the apparatus of claim 1. Carter and Dunn do not teach where the sensor completes an electrical circuit when the sample material degrades or dissolves. 
However, in the analogous art of dissolving materials, Wenner teaches an insulator that is dissolves in a specific environment to close a switch. 
Specifically, the Abstract of Wenner recites “Exposure of the insulator to an environment having that pH value causes the insulator to dissolve and the circuit to close, energizing the device.” It would have been obvious to one skilled in the art as of the effective filing date to modify the apparatus of Carter and Dunn with the dissolvable insulator (taught by Wenner) for the benefit of signaling to the user that an improper fluid has been added.

Regarding claim 27, Carter and Dunn teach the method of claim 25. The combination of Carter and Dunn do not teach wherein using the sensor to detect includes detecting that the sample material has degraded or dissolved. 
However, in the analogous art of dissolving materials, Wenner teaches an insulator that is dissolves in a specific environment to close a switch. 
Specifically, the Abstract recites “Exposure of the insulator to an environment having that pH value causes the insulator to dissolve and the circuit to close, energizing the device.” Further, paragraph [0026] recites “Color may be added to the material 7 to allow for easy identification of differing pH values.” If it is such that the improper fluid is not simply distinguished by a different pH alone, one would use a fluid such as KOH. In the analogous art of sensors Harish teaches a substrate that dissolves when exposed to KOH ([0051]). It is interpreted that KOH can be considered the improper liquid. It would have been obvious to one skilled in the art as of the effective filing date to modify the method of Carter and Dunn to change the sample material of Carter to the color and dissolvable insulator of Wenner which indicates changes in the environment and to further modify the insulator to be dissolvable in KOH (as taught by Harish), for the benefit of using the sensor to detect when the sample material has contacted an improper fluid and started to dissolve. 
. 
Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US-20050221279-A1), Dunn (US-9592539-B2), Wenner (US-7112752-B1) and Harish (US-7980145-B2) as applied to claims 8 and 20, and further in view of Alpaugh (US-4169261-A).
Regarding claims 10 and 21, Carter, Dunn, Wenner, and Harish teach the apparatus of claim 8 and the system of claim 20. Carter, Dunn, Wenner, and Harish do not teach wherein the sensor includes a plunger positioned on a first side of the sample material, and a conductor positioned on a second side of the sample material.

Specifically, Alpaugh teaches as recited by [0003] “… the water soluble disc is caused to dissolve, permitting a spring activated plunger to close the contacts of a switch affixed theron.” It would have been obvious to one skilled in the art as of the effective filing date to modify the apparatus and system of Dunn, Carter, Wenner and Harish by incorporating the spring activated plunger of Alpaugh so the plunger would be situated on one side of the dissolvable insulator (as taught by Wenner) and the conductor on the other side, such that once the insulator dissolves the plunger will move forward to complete the circuit for the benefit of preventing premature signaling if a proper solvent is added but also can cause the sample material to dissolve. 
Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US-20050221279-A1) and Dunn (US-9592539-B2) as applied to claims 1 and 14, and in further view of Katsuyama (US-4844706-A).
Regarding claims 11 and 22, Carter and Dunn teach the apparatus of claim 1 and system of claim 14. Carter and Dunn do not teach where the sample material releases a color-changing substance upon the sample material being altered. 
However, in the analogous art of color-changing material release, Katsuyama teaches capsules that can dissolve and release a colorant. 
Specifically, Katsuyama teaches the sample material (referred to as capsules 71) releases a color-changing substance (referred to as colorants) if 10the improper fluid (referred to as the solvent) contacts the sample material thereby altering a color of the improper fluid ([0100], [0102], and Figure 5). It is being interpreted that the color change would cause a . 
Claims 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US-20050221279-A1) and Dunn (US-9592539-B2) as applied to claims 1, 14, and 25 above, and in further view of Ekstrand (US-20110177982-A1) and Scherer (WO-2005015169-A1).
Regarding claims 12 and 23, the combination of Carter and Dunn teach the apparatus according to claim 1 and system of claim 14. Carter and Dunn do not teach wherein the sample material releases a viscosity-changing substance if the improper fluid contacts the sample material thereby altering a viscosity of the improper fluid, and wherein the sensor detects a viscosity of the improper fluid.
In the analogous art of reducing the viscosity of a gelled fluid, Ekstrand teaches an apparatus and composition for reducing the viscosity of a gelled fluid. 
Specifically, [0042] of Ekstrand recites “The present invention relates to an apparatus for reducing viscosity of a gelled fluid, comprising a capsule containing a viscosity reducing microbe disposed within the capsule, wherein the capsule is adapted to release the viscosity reducing microbe into gelled fluid over time or in response to a change in a fluid property.” It is being interpreted that a change in a fluid property could occur when the improper fluid is added. It would have been obvious to one skilled in the as of the effective filing date to modify the apparatus and system of Carter and Dunn such that the sample material of Carter is replaced by 
In the analogous art of viscosity sensors, Scherer teaches a sensor for detecting changes in viscosity. 
Specifically, Scherer teaches wherein using the sensor (referred to as piezo-electric viscosity sensor device 5) to detect includes detecting a viscosity of the improper fluid (Abstract and Figure 1). It would have been obvious to one skilled in the art as of the effective filing date to modify the apparatus and system of Carter, Dunn, and Ekstrand to then replace the sensor of Carter with the viscosity sensor of Scherer so that when the sample material degrades and releases the viscosity changing substance it is able to be detected by the sensor for the benefit of appropriate user action. 
Claims 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US-20050221279-A1) Dunn (US-9592539-B2) as applied to claims 1 and 14 above, and in further view of Rust (US-6834531-B2), Katsuyama (US-4844706-A), and Lopez (US-7753582-B2).  
Regarding claims 13 and 24, Carter and Dunn teach the apparatus according to claim 1 and system of claim 14. However Carter and Dunn do not teach the sample material releases a thermal-conductivity- changing substance if the improper fluid contacts the sample material thereby altering a thermal conductivity of the improper fluid, and wherein the sensor detects a thermal conductivity of the improper fluid. 

Specifically, Katsuyama teaches the sample material (referred to as capsules 71) releases a color-changing substance (referred to as colorants) if 10the improper fluid (referred to as the solvent) contacts the sample material thereby altering a color of the improper fluid ([0100], [0102], and Figure 5). It would have been obvious to one skilled in the art as of the effective filing date to modify the apparatus and system of Carter and Dunn and replace the sample material of Carter with the colorant holding capsule (as taught by Katsuyama) for the benefit of indicating the presence of an improper fluid. The combination of Carter, Dunn, and Katsuyama do not teach wherein the sample material releases a thermal-conductivity-changing substance if the improper fluid contacts the sample material thereby altering a thermal conductivity of the improper fluid. 
However in the analogous art of detecting changes in thermal conductivity, Rust teaches a sub-system for detection of changes in thermal conductivity. 
Specifically, [0039] of Rust recites “Thermal conductivity detectors electronically measure the changes in the thermal conductivity of the gas due to the presence of the analyte.” It would have been obvious to one skilled in the art as of the effective filing date to modify the apparatus and system of Carter, Dunn, and Katsuyama to replace the colorant in the capsule (as taught by Katsuyama) to be the analyte (as described by Rust) for the benefit of the thermal conductivity changing in the presence of the improper fluid. 
However, the combination of Carter, Dunn, Katsuyama, and Rust do not teach wherein the sensor detects a thermal conductivity of the improper fluid. 

Specifically, Lopez teaches using the sensor (referred to as sensing module 9) to detect includes detecting a thermal conductivity of the improper fluid ([0013] and Figure 1). It would have been obvious to one skilled in the art as of the effective filing date to modify the apparatus and system of Carter, Dunn, Katsuyama, and Rust, to replace the sensor of Carter with the sensor of Lopez for the benefit of being able to determine if an improper fluid has been added. 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Carter (US-20050221279-A1) and Dunn (US-9592539-B2) as applied to claim 25 above, and in further view of Scherer (WO-2005015169-A1).
Regarding claim 30, Carter and Dunn teach the method of claim 25 above. Carter and Dunn do not teach wherein using the sensor to detect includes detecting a viscosity of the improper fluid. 
In the analogous art of viscosity sensors, Scherer teaches a sensor for detecting changes in viscosity. 
Specifically, Scherer teaches wherein using the sensor (referred to as piezo-electric viscosity sensor device 5) to detect includes detecting a viscosity of the improper fluid (Abstract and Figure 1). It would have been obvious to one skilled in the art as of the effective filing date to modify the method of Carter and Dunn to then replace the sensor of Carter with the viscosity sensor of Scherer so that when the sample material degrades and releases the viscosity . 
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Carter (US-20050221279-A1) and Dunn (US-9592539-B2) as applied to claim 25 above, and in further view of Lopez (US-7753582-B2).
Regarding claim 31, Carter and Dunn teach the method of claim 25 above. Carter and Dunn do not teach wherein using the sensor to detect includes detecting a thermal conductivity of the improper fluid. 
However, in the analogous art of measuring thermal conductivity of a fluid, Lopez teaches a thermal conductivity sensor. 
Specifically, Lopez teaches using the sensor (referred to as sensing module 9) to detect includes detecting a thermal conductivity of the improper fluid ([0013] and Figure 1). It would have been obvious to one skilled in the art as of the effective filing date to modify the method of Dunn and Carter to replace the sensor taught by Carter with the thermal conductivity sensor of Lopez for the benefit of being able to determine when the thermal conductivity of a fluid has changed due to the presence of the improper fluid. 
Claims 1 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Dautova (US-2016/0067779-A1) in view of Carter (US-2005/0221279-A1) and Pokrass (WO-2017/029658-A1) citation numbers taken from US-2018/0236717-A1. 
Regarding claims 1 and 34, Dautova teaches an apparatus for detecting if one or more improper substances or improper amounts of one or more substances (“improper fluid”) has been added to a system for removing support material from and/or smoothing a surface of a 
In the same problem solving area, Carter discloses a sensor capable of detecting if an analyte of interest is present. Specifically, Carter teaches:
a sample material (referred to as indicator chemistries) that is altered if the improper fluid contacts the sample material, wherein said alteration is due to characteristics of the improper fluid at the time it is added to the system ([0014], which specifically recites that chemistries on an optical array can be monitored using fluorescence and/or absorption spectroscopy to detect and/or quantify a target ligand or analyte);
	and 10a sensor capable of detecting whether the sample material has been altered ([0015], which specifically recites a method to produce a chemical sensor).
Carter teaches a contact-based rigid pin tool system/method for applying indicator chemistries to optical arrays such that the optical arrays can detect target ligands or analytes of interest ([0026]).  

It is understood that the contaminants of Dautova will interact with the optical array of Carter, and that interaction will cause the optical array to be altered. 
Neither Dautova nor Carter teach wherein the sample material comprises at least one of: extruded acrylic, polyethylene terephthalate, polycarbonate, cellulose acetate, polyacrylate, polyurethane, carbon black, vegetable gum, starch, gelatin, and pectin. 
In the same problem solving area, Pokrass teaches novel cleaning compositions to remove cured support material from an object manufactured by additive manufacturing. 
Specifically, Pokrass teaches where support materials made of cross-linked polyacrylates are dissolved in alkali metal hydroxides such as KOH or NaOH ([0329]). Pokrass discloses that strongly concentrated solutions of alkali metal hydroxides are corrosive and hazardous, such that their use is undesirable, and that when using 5% NaOH solution the dissolution rate increases by 2-fold ([0330]). Pokrass investigated using 5 %wt NaOH solution versus 2 %wt NaOH + 1 %wt Na2SiO3 solution ([0338]). It is understood that there are cleaning time differences between the two solutions as seen in Figure 1, where the 5% NaOH solution has an increase in the normalized cleaning time in relation to the amount of support material dissolved in the solution, whereas the second solution has a cleaning time that is less affected by the amount of support material dissolved in the solution ([0340] and [0341]).  
. 

Response to Arguments
Applicant's arguments filed 02/07/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument A starting on page 7 of 11, the Applicant has not defined what the “improper substance” is. As stated in the Office Action mailed 11/06/2020 on page 4, it is understood that the ligand or analyte of interest as taught by Carter can encompass in improper substance, as the ligand or analyte is what is being detected. 
Regarding Applicant’s argument A starting on page 7 of 11, it is understood that Carter teaches a sensor that senses when a ligand or analyte of interest is present, therefore it would be required that something be added to trigger the response. Therefore a “before” state is defined before a ligand or analyte is present, and an “after” state if there is an analyte or ligand present. 
Regarding Applicant’s argument B starting on page 8 of 11. It would have been obvious to one skilled in the art to add Dunn to Carter. Carter and Dunn are analogous to one another, as Carter teaches a sensor that is able to detect specific analytes of interest that are airborne or in a fluid ([0004]). Dunn teaches a support cleaning system to remove the support material from a three-dimensional model where monitoring parameters such as temperature, liquid level, and the position of the lid is desired ([0045], [0054], and [0066]). Further, the sensors may act as a safety sensor to pause functions if something such as the liquid level is incorrect ([0070] of Dunn). One skilled in the art would be motivated to use the sensor of Carter for the benefit of detecting an analyte of interest in the system of Dunn. Further, it is understood that monitoring additive manufacturing processes is known within the art, as evidenced by Dautova with a detector for contamination ([0014] and [0015] of Dautova). 
Regarding Applicant’s argument C starting on page 8 of 11, it is understood that Dunn is a system to remove support material from additively manufactured parts. Even though there are a wide variety of chemical compositions that may be used, it is dependent on what the “improper substance” is, or what would be considered an “improper amount”, which have not been defined in the claims. It is further understood that not all of the listed chemicals will be proper depending on the material of the 3D part. Further, it is .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA YUAN LYLE whose telephone number is (571)272-9856.  The examiner can normally be reached on 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA Y LYLE/Examiner, Art Unit 1798                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798